DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to Applicant’s amendment filed on 7/12/2022.
Claims 1-20 are pending. 

Response to Amendment
Applicant’s amendments have fixed the deficiencies set forth in the previous Office Action hence the respective rejections/objections have been withdrawn, except for those rejections/objections if still maintained or newly added in this Office Action. 
Applicant’s amendment for claim 17 has overcome the corresponding 101 rejection set forth in previous Office Action, therefore the corresponding 101 rejection has been withdrawn.
However, in the amendment of claim 1 (and in other claims), Applicant introduced new limitations “each EP state of the plurality of EP states being associated with an operating status of one EP source from the plurality of EP sources” and “the highest EP state having the highest operating status”. These newly added limitations are not supported in the original disclosure and have introduced new matter. Therefore, they are rejected under 35 U.S.C §112(a) in this Office Action (see detailed rejections in the 112(a) section).
Applicant’s amendments have also introduced some new deficiencies for claims, which are rejected under 35 U.S.C §112(b) and/or objected in this Office Action (see detailed rejections in the 112(b) section)

Response to Arguments
Regarding Applicant’s arguments about the rejections for claims 1-20 under 35 U.S.C § 102/103, the arguments have been fully considered but are deemed unpersuasive.
Regarding claim 1, Applicant argued in substance that (1) Coakley does not teach which of the EP states is highest; (2) Coakley’s teaching in FIG. 3 does not teach EP states associated with individual EP sources; (3) Coakley does not teach determining a highest EP state between the two recited AC power sources; (4) Coakley-Crump teach a current state that the device is operating in rather than a highest EP state of the EP sources.
Examiner fully considered but respectfully traverses Applicant’s arguments.
As per point (1), the specific features/methods/ways disclosed in the specification can not be brought into the claims to limit the scope of the claims. The claim limitations have to be interpreted in the broadest reasonable light. In the specification, Applicant only give out examples of the limitation “a highest EP state of the plurality of EP states” without making a definition of the term “highest EP state”. Therefore, the term “a highest EP state” can be construed as, in its broadest reasonable interpretation, a EP state with highest priority. As recited in the previous Office Action, Coakley teaches, in FIG. 3 and [0035, 0040, 0045], to determine if the AC power source connecting device 10 and the power from device 20 are available. If the AC power source is available, it is used to power device 10 instead of using other power sources. This teaches to determine the AC power source connecting device 10 is the external power source with highest priority, and the highest power state is the state when the AC power source is available and used. 
As per point (2), in the previous Office Action, Patent Office recited Coakley FIG. 1 and [0014](“The multiple power sources may include two or more of battery power in a device, power from an AC adaptor coupled to that device, or power from the other device when devices 10 and 20 are connected”), instead of FIG. 3, to reject the limitation “each EP state of the plurality of EP states being associated with one EP source from the plurality of EP sources”.  Regarding FIG. 3 of Coakley, it also teaches different states the device 10 is working in, wherein each of the states is associated with different states of the power sources.
As per point (3), Coakley teaches in [0035, 0040, 0045] that device 10 can use power from its AC power source, or power source from other device 20 ([0035]:”or to cause the power from the battery of one device to charge the batter of the other device”) depending on the (connecting states)/availability of the power sources. Coakley teaches that the device 10 use its own AC power source when it is available, whether or not other power sources are available. The priority of using power sources is predetermined, and the power source with highest priority/(highest EP state) is determined and used.
As per point (4), as recited in the previous Office Action, Crump teaches a LED to indicate which state a system is operating in, and Coakley teaches to determine a highest EP state of multiple EP states using multiple EP sources and operate the device in the determined highest EP state. Therefore, the combination of Coakley and Crump teach an indicator/LED to indicate a state the system in operating in, which is the determined highest EP state.

Regarding claim 9, Applicant argued in substance that (1) Coakley fails to teach setting a state of one of the AC power sources; (2) Crump fails to teach changing an EP state of an EP source; (3) Crump fails to teach changing more than one operating system via a push of a button; (4) it is not obvious to combine Coakley and Crump to teach to set an EP state for multiple EP sources in response to the pushing a single button.
Examiner fully considered but respectfully traverses Applicant’s arguments.
As per point (1), as recited in the previous Office Action, Coakley teaches, in [0030, 0034, 0014], to detect and determine to use a power source from multiple power sources. Determining which power source to use is to set a state for each of the power sources, i.e., the power source determined to be used is set to a state of being used, and the power sources determined to be not used are set to a state of not being used.
As per point (2), as recited in the previous Office Action, Crump teaches to change a state of a computer system (off state, normal state, standby state, suspend state) using a single switch, and it is Coakley who teaches to determine and set a device into various power usage state (i.e., set states for different power sources based on their availabilities and priorities). The combination of Coakley and Crump teach to set the states of the power sources based on the transition of the switch.
As per point (3), first, the claim does not include the limitation “changing more than one operating system via a push of a button”. Second, Crump teaches change a state of a computer system (off state, normal state, standby state, suspend state) using a single switch. The computer system has multiple power usage states and the single switch is used to control which power usage state the computer system is to working in.
As per point (4), Crump teaches a computer system has multiple power usage states and to use a single switch to control which power usage state the computer system is to working in. Crump tries to solve the same problem as Applicant’s invention, which is to avoid the confusion on the control panel caused by using multiple power control switches. Coakley teaches a system working in various power usage states by using various power sources. Therefore, it is obvious for skilled people in the field to combine the teachings of Coakley and Crump, to use a single power control switch to change the power usage state of the system. One of ordinary skill in the art would have been motivated to do this modification since it can help “reducing the confusion to the user in transitioning between power management states”, as Crump teaches in Col. 3 Lines 40-50.

Regarding claim 17, Applicant argued in substance that (1) Coakley fails to teach determining a highest EP state among the EP state of each EP source; (2) Coakley fails to teach setting the EP state of a EP source based on the previously determined highest EP source.
Examiner fully considered but respectfully traverses Applicant’s arguments.
As per point (1), the specific features/methods/ways disclosed in the specification can not be brought into the claims to limit the scope of the claims. The claim limitations have to be interpreted in the broadest reasonable light. In the specification, Applicant only give out examples of the limitation “a highest EP state of the plurality of EP states” without making a definition of the term “highest EP state”. Therefore, the term “a highest EP state” can be construed as, in its broadest reasonable interpretation, a EP state with highest priority. As recited in the previous Office Action, Coakley teaches, in FIG. 3 and [0035, 0040, 0045], to determine if the AC power source connecting device 10 and the power from device 20 are available. If the AC power source is available, it is used to power device 10 instead of using other power sources. This teaches to determine the AC power source connecting device 10 is the external power source with highest priority, and the highest power state is the state when the AC power source is available and used.
As per point (2), as recited above, after the determining of the highest EP source, the highest EP source, i.e., the AC power source connecting device 10 which is the external power source with highest priority, is used (i.e., its state is set to a state of being used), and the other power sources are set to states of not being used.
 
Regarding claims 8, 16 and 20, Applicant argued in substance that (1) Ettridge fails to teach a single EP switch in the aircraft; (2) Ettridge fails to teach an EP indicator of the EP switch in the aircraft.
Examine fully considered but respectfully traverses Applicant’s arguments.
As per point (1), Coakley-Crump teach a single EP switch to control a system using multiple power sources. Coakley-Crump teach all the limitations of the claim 8 except the single EP switch is used inside an aircraft. Ettridge teaches that switches are used inside an aircraft to control its multiple power source. Therefore, it is the combination of Coakley-Crump and Ettridge which teaches that the single EP switch taught by Coakley-Crump can be placed inside an aircraft.
As per point (2), Applicant added a new limitation “wherein the EP indicator of the EP switch is in the aircraft” in the amendment of the claims. Since the EP indicator is associated with the EP switch to indicate the status when the EP switch is changed by an operator, and since Coakley-Crump-Ettridge teach the EP switch is inside an aircraft, therefore the EP indicator of the EP switch is also inside the aircraft.

Applicant’s arguments for other claims, which depend on the argued patentability of claims addressed above, are also respectfully traversed by Examiner based on reasons recited above.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-8 and 10-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The amended claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Specifically, the subject matters which were added by the most recent amendments but have not been described in the original specification are:
In claims 1, 10 and 17: “determining a plurality of EP states, each EP state of the plurality of EP states being associated with an operating status of one EP source from the plurality of EP sources; determining a highest EP state of the plurality of EP states, the highest EP state having the highest operating status”. The original disclosure has not described “an operating status” and a “highest operating status” associated with the highest EP state.
Claims 2-8, 11-16 and 18-20 depend on claims 1, 10 and 17 respectively, and they are also rejected for the same reason since they have inherited the same deficiencies.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1-8 and 10-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claims 1, 10 and 17 recite a limitation “the highest operating status” which lacks sufficient antecedent basis. For continuing examination purpose, this limitation has been construed as “[[the]] a highest operating status”. Claims 1-8, 11-16 and 18-20 depend on claims 1, 10 and 17 respectively, so they are also rejected since they have inherited the same deficiency.
Claims 2, 10 and 18 recite a limitation “wherein the plurality of EP sources are each capable of being in the off state, the available state, the ground handling state, and the general operations state” which causes confusion. An EP source can only be in one state, and can not be in the off state, the available state, the ground handling state and the general operations state simultaneously. For continuing examination purpose, this limitation has been construed as “wherein the plurality of EP sources are each capable of being in each of the off state, the available state, the ground handling state, and the general operations state”. Claims 3-5, 11-16 and 19-20 depend on claims 2, 10 and 18 respectively, so they are also rejected since they have inherited the same deficiency.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 17 is rejected under 35 U.S.C. 102(a)(1) as being unpatentable over COAKLEY (US 2014/0184143 A1, prior art of record, hereinafter as “COAKLEY”).
Regarding claim 17, COAKLEY teaches:
A method to control a plurality of external power ("EP") sources, the method comprising:
determining a plurality of EP states ([0030, 0034]), each EP state of the plurality of EP states being associated with an operating status of one EP source from the plurality of EP sources (FIG. 1 and [0014]. For device 10, the external power sources are AC power from AC adaptor 1 and power from device 20 via interface 28. The operating status of each power source indicates whether it is available and/or whether it is used);
determining a highest EP state of the plurality of EP states, highest EP state having the highest operating status (FIG. 3 and [0035, 0040, 0045]: COAKLEY teaches to determine a highest EP state, which is state when the AC power is available, wherein the power to operate the device and charge the battery is from the connected AC power. A status of the highest EP state is regarded as the highest operating status, which is a status of being available and being used);
determining that a first EP source from the plurality of EP sources has been plugged in ([0034]: determining that AC power source, which is the first EP source, has been plugged in); and
in response to determining that the first EP source has been plugged in, setting an EP state that is associated with the first EP source based on the highest EP state ([0035, 0045]: when AC power source is plugged in, the AC power source is used to power the operation, i.e., the state of the AC power source is set to be the highest EP state wherein the AC power source is used to power the operation); and 
in response to setting the EP state that is associated with the first EP source, controlling power distribution of the plurality of EP sources based on the EP state associated with each EP source from the plurality of EP sources ((0035, 0045]: when AC power source is plugged in, the AC power source is used to power the operation, i.e., the state of the AC power source is set to be the highest EP state wherein the AC power source is used to power the operation. Therefore, the power distribution of multiple power sources is controlled based on the detected and determined state of each of the power sources).
COAKLEY teaches specifically (underlines are added by Examiner for emphasis):

    PNG
    media_image1.png
    522
    837
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    815
    874
    media_image2.png
    Greyscale

[0014] At least one of the devices 10 or 20 may have circuitry to receive power from two power sources at the same time. The combined power from these sources (which may be provide power for multiple power sources may include two or more of battery power in a device, power from an AC adaptor coupled referred to as hybrid power) may then be used for battery charging, to certain functions of the device, or both. The multiple power sources may include two or more of battery power in a device, power from an AC adaptor coupled to that device, or power from the other device when devices 10 and 20 are connected.
[0030] The first device may also include a battery charge detector 6 to determine the remaining charge of battery 5. battery charge detector may generate a signal indicative of the charge level of the battery for input into charging logic 2 or this signal may be input into controller 3depending, for example, on firmware or other instructions. In another embodiment, the charging logic may perform the operation of detecting the charge level of battery 5. The charge level may be also determined by a controller inside the battery and be reported through the digital line (e.g., a system management bus (SMBus)) to the controller.
[0034] The AC adaptors of the first and second devices may output detection or identification signals to one or more of the controllers of the devices. These detection signals may be interpreted by the controller(s) as events which trigger a specific function to be performed relating to power management. The detection signal may have a first logic value to indicate that AC power has been connected to an adaptor interface and a second logic signal to indicate that AC power has been disconnected from an interface. The signal may also indicate the adapter output direct current (DC) power rating and its transient output power rating.
[0035] Based on these detection signals, the controller may generate control signals, for example, to cause the battery of one or both devices to be charged using the AC power (e.g.,
when AC power is connected) and/or to cause battery power to control operations in respective
ones of the devices (e.g., when AC power is disconnected and/or to cause the power from the battery of one device to charge the battery of the other device.
[0040] In accordance with one embodiment, the type of power management scheme to be employed by the controller(s), charging logic, and/or control software may change based on the performance of a boost operation or a hybrid power operation, or both. The determination on whether these operations may be performed may depend on connection states of the devices to one another and/or to an AC adaptor and/or whether devices 10 and 20 are attached or detached.
[0045] In this state, the tablet is attached to the base and the AC adaptor of the base is plugged in to receive power. The power from the base AC adaptor is used by the charging logic 2 and11 in the base and tablet to charge respective ones of their batteries. The AC power may also be used to provide power for controlling the operation of the respective devices. For example, if the base has a keyboard, operation of the keyboard may be powered from the base AC adaptor, and any operations of the tablet may also be performed based on this AC power (e.g., the AC power may be transferred to the tablet through interface circuits 4 and 14).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over COAKLEY in view of Crump (US 5630142 A, prior art of record, hereinafter as “Crump”). 
Regarding claim 1, COAKLEY teaches:
A method to control a plurality of external power ("EP") sources, the method comprising:
determining a plurality of EP states ([0030]: “The first device may also include a battery charge detector 6 to determine the remaining charge of battery 5”; And [0034]: “The AC adaptors of the first and second devices may output detection or identification signals to one or more of the controllers of the devices. … The detection signal may have a first logic value to indicate that AC power has been connected to an adaptor interface and a second logic signal to indicate that AC power has been disconnected from an interface”. All these teach to determine the states of the EP power sources), each EP state of the plurality of EP states being associated with an operating status of one EP source from the plurality of EP sources (FIG. 1 and [0014]: “The multiple power sources may include two or more of battery power in a device, power from an AC adaptor coupled to that device, or power from the other device when devices 10 and 20 are connected”. For device 10, the external power sources are AC power from AC adaptor 1 and power from device 20 via interface 28. The operating status of each power source indicates whether it is available and/or whether it is used);
determining a highest EP state of the plurality of EP states, the highest EP state having the highest operating status (FIG. 3 and [0035, 0040, 0045]: COAKLEY teaches to determine a highest EP state, which is the state when the AC power is available, wherein the power to operate the device and charge the battery is from the connected AC power. A status of the highest EP state is regarded as the highest operating status, which is a status of being available and being used); 
COAKLEY teach all the limitations except controlling an EP indicator of an EP switch based on the highest EP state.
However, Crump teaches in an analogous art: 
controlling an indicator (LED light 23 in FIG. 1) of an switch (switch 21 in FIG. 1) based on the state (FIG. 4 and Col. 3 Lines 31-35: “Switching from state to state is handled by the power management driver and is typically based on closure events of a single switch, …”; And Col. 4 Lines 40-45: “the microcontroller controls a light emitting diode (LED) or other suitable visual indicator to provide visual feedback to the user regarding the state of the computer system”. Crump teaches to use a single switch to change the state of a computer system, and a LED light to indicate the operating state of the computer system. Since the LED light is associated with the switch to indicate the operating state caused by pressing the switch, therefore Crump teaches to control a LED light/indicator of the switch).
Since the highest EP state in COAKLEY is the state of the system/device is operating in, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified COAKLEY based on the teaching of Crump, to make the method to further comprise controlling an EP indicator of an EP switch based on the highest EP state. One of ordinary skill in the art would have been motivated to do this modification since it can help “reducing the confusion to the user in transitioning between power management states”, as Crump teaches in Col. 3 Lines 40-50.

Regarding claim 6, COAKLEY-Crump teach all the limitations of claim 1.
Crump further teaches a LED light to indicate the operating states of a system (Col. 4 Lines 40-45: “the microcontroller controls a light emitting diode (LED) or other suitable visual indicator to provide visual feedback to the user regarding the state of the computer system”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified COAKLEY based on the teaching of Crump, to make the method wherein the EP indicator comprises an on indication that is illuminated to indicate that at least one of the plurality of EP sources is in a general operations state; and an available indication that is illuminated to indicate that none of the plurality of EP sources are in a general operations state and that at least one of the plurality of EP sources is in an available state or in a ground handling state, wherein said controlling the EP indicator based on the highest EP state comprises illuminating or extinguishing the on indication or the available indication based on the plurality of EP states. One of ordinary skill in the art would have been motivated to do this modification since it can help “reducing the confusion to the user in transitioning between power management states”, as Crump teaches in Col. 3 Lines 40-50.

Regarding claim 7, COAKLEY-Crump teach all the limitations of claim 1.
COAKLEY further teaches:
determining that a first EP source of the plurality of EP sources has been plugged in ([0034]: “The AC adaptors of the first and second devices may output detection or identification signals to one or more of the controllers of the devices. These detection signals may be interpreted by the controller(s) as events which trigger a specific function to be performed relating to power management”. This teaches to determine that AC power source has been plugged in); and
in response to determining that the first EP source has been plugged in, setting the EP state that is associated with the first EP source to be the higher state of an available state or the highest EP state ([0035]: “Based on these detection signals, the controller may generate control signals, for example, to cause the battery of one or both devices to be charged using the AC power”; And [0045]: “the tablet is attached to the base and the AC adaptor of the base is plugged in to receive power. The power from the base AC adaptor is used by the charging logic 2 and11 in the base and tablet to charge respective ones of their batteries. The AC power may also be used to provide power for controlling the operation of the respective devices”. All these teach to use the plugged in AC power resource to power the operation and charge the battery, i.e., the EP state associated with the AC adaptor is set to be the higher state).

Regarding claim 9, COAKLEY teaches:
A method to control a plurality of external power ("EP") sources, the method comprising:
setting an EP state for each EP source from the plurality of EP sources ([0030]: “The first device may also include a battery charge detector 6 to determine the remaining charge of battery 5”; And [0034]: “The AC adaptors of the first and second devices may output detection or identification signals to one or more of the controllers of the devices. … The detection signal may have a first logic value to indicate that AC power has been connected to an adaptor interface and a second logic signal to indicate that AC power has been disconnected from an interface”; And [0014]: “The multiple power sources may include two or more of battery power in a device, power from an AC adaptor coupled to that device, or power from the other device when devices 10 and 20 are connected”. COAKLEY teaches to set states for the multiple EP power sources); and
controlling power distribution of the plurality of EP sources based on the EP state associated with each EP source from the plurality of EP sources ([0035]: “Based on these detection signals, the controller may generate control signals, for example, to cause the battery of one or both devices to be charged using the AC power”; And [0045]: “the tablet is attached to the base and the AC adaptor of the base is plugged in to receive power. The power from the base AC adaptor is used by the charging logic 2 and11 in the base and tablet to charge respective ones of their batteries. The AC power may also be used to provide power for controlling the operation of the respective devices”. All these teach to control the power distribution/usage of the power sources based on the state of each EP power source).
COAKLEY teach all the limitations of claim except determining that an EP switch has transitioned between a first state and a second state; in response to determining the EP switch has transitioned between the first state and the second state, setting an EP state for each EP source from the plurality of EP sources.
However, Crump teaches in an analogous art: 
determining that an EP switch has transitioned between a first state and a second state (FIG. 4: Crump teaches to determine that the power switch 21 has been pressed to change between a first state and a second state);
in response to determining the EP switch has transitioned between the first state and the second state, change the operating state of the system (Crump teaches, as shown in FIG. 4, that in response to determining the EP switch has pressed, to change the operating state of the computer system from one state to another).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified COAKLEY based on the teaching of Crump, to make the method to further comprise determining that an EP switch has transitioned between a first state and a second state; in response to determining the EP switch has transitioned between the first state and the second state, setting an EP state for each EP source from the plurality of EP sources and controlling the power distribution accordingly. One of ordinary skill in the art would have been motivated to do this modification since it can help “reducing the confusion to the user in transitioning between power management states”, as Crump teaches in Col. 3 Lines 40-50.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over COAKLEY in view of Crump, and in further view of ETTRIDGE (US 2019/0036338 A1, prior art of record, hereinafter as “ETTRIDGE”). 
Regarding claim 8, COAKLEY-Crump teach all the limitations of claim 1, but they don’t teach the plurality of EP sources, the EP switch and the EP indicator of the EP switch are inside and for an aircraft.
However, ETTRIDGE teaches in an analogous art: 
the plurality of EP sources comprise a plurality of EP sources for an aircraft (FIG. 1 and [0030]: “the plurality of power sources can include …, external power sources,”), and
wherein the EP switch comprises a EP switch in the aircraft (FIG. 2 and [0044]: “the control device(s) 124 can be configured to selectively control the power distribution of the plurality of power sources 126A, 126B, 128, and 130 among the plurality of electrical buses 202A, 202B, and 204 by selectively coupling and de-coupling a plurality of contactors 226A, 226B, 228, and 230 associated with the plurality of electrical buses. The contactors described herein can include, for instance, various types of switching devices”).
Since COAKLEY-Crump teach to use a single switch associated with an light to change the operating states of a system, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified COAKLEY-Crump based on the teaching of ETTRIDGE, to make the method wherein the plurality of EP sources comprise a plurality of EP sources for an aircraft, and wherein the EP switch comprises a single EP switch in the aircraft, and wherein the EP indicator of the EP switch is in the aircraft. One of ordinary skill in the art would have been motivated to do this modification since it can help improve the “controlling power distribution” in “an aircraft, as ETTRIDGE teaches in [0019].

Allowable Subject Matter
Claims 2, 10 and 18 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and rewritten or amended to overcome the rejections under 35 U.S.C. 112 or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
 Claims 3-5, 11-16 and 19-20 depend on claims 2, 10 and 18 respectively, and they would be allowable if claims 2, 10 and 18 have been amended to be allowable, and if they have been rewritten or amended to overcome the rejections under 35 U.S.C. 112 or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Reason For Allowance
Claims 2, 10 and 18 are amended to include additional limitation “wherein the plurality of EP sources are each capable of being in each of the off state, the available state, the ground handling state, and the general operations state”. No prior arts have been found to, individually or in combination, teach this added limitation in the context of other limitations in the claims. Therefore, claims 2, 10 and 18 would be allowable after having been amended as recited above. 
Claims 3-5, 11-16 and 19-20 depend on claims 2, 10 and 18 respectively, and they would be allowable if claims 2, 10 and 18 have been amended to be allowable, and if they have been rewritten or amended to overcome the rejections under 35 U.S.C. 112 or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES CAI whose telephone number is (571)272-7192.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CJC/
Charles Cai
Art Unit 2115


/THOMAS C LEE/            Supervisory Patent Examiner, Art Unit 2115